DENY; and Opinion Filed January 9, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00026-CV

                            IN RE REBECCA DONDERO, Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-11-16417

                              MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Brown
                                   Opinion by Justice Fillmore
       This petition for writ of mandamus arises in the context of a divorce action in which the

trial court has ordered the claims in the case bifurcated and tried to separate juries. Relator

requests that the Court order the trial court to vacate its “Order on Motion to Clarify Order

Bifurcating Trials” signed on December 31, 2014 and stay the first bifurcated trial which is

presently set for January 12, 2015. Ordinarily, to obtain mandamus relief, a relator must show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the record before us, we conclude the relator has failed to establish a right to the relief

requested. We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.


                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE
150026F.P05